

image02.jpg [image02.jpg]Exhibit 10.1


Non-Qualified         
[GRANT DATE]        
BROADRIDGE FINANCIAL SOLUTIONS, INC.
2018 OMNIBUS AWARD PLAN
STOCK OPTION GRANT AWARD AGREEMENT
FOR U.S. NON-EMPLOYEE DIRECTORS


On [GRANT DATE], BROADRIDGE FINANCIAL SOLUTIONS, INC. (“Broadridge” or the
“Company”) granted to you (the “Participant”), pursuant to the Broadridge 2018
Omnibus Award Plan (the “Plan”), the right and option to purchase
[______________] shares of the Common Stock of the Company, by action of the
Compensation Committee of the Board of Directors of the Company, subject to the
terms and conditions of this Stock Option Grant Award Agreement (the “Award
Agreement”). Capitalized terms in this Award Agreement that are not otherwise
defined shall have the same meaning as set forth in the Plan.


1.Non-Qualified Option. The number of options granted is equal to the number
shown on the Participant’s Online Grant Acceptance page which is accessed
through the Morgan Stanley StockPlan Connect website. The applicable number of
options is shown with the grant type “NQ” and a grant date of [DATE]. No part of
the option granted hereby is intended to qualify as an “incentive stock option”
under Section 422 of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”).


2.Vesting. Subject to the terms and conditions herein, the option herein granted
shall be vested in full upon grant and exercisable in its entirety.


3.Termination of Option. The unexercised portion of the option herein granted
shall automatically and without notice terminate and become null and void at the
time of the earliest of the following to occur:
        
(a)the expiration of ten (10) years from the date on which the option was
granted; or


(b) the expiration of three (3) years from the date of termination of the
Participant’s service
with the Company.


4.Exercise Price. The full price for each of the shares purchased pursuant to
the option granted herein shall be $[_______].


5.Method of Exercise. Full payment for shares purchased by the Participant shall
be made at the time of the exercise of the option in whole or in part, following
which uncertificated book-entry shares shall be deposited in the Participant’s
account at the Company’s transfer agent promptly thereafter. No shares shall be
transferred to the Participant until full payment therefor has been made in
accordance with a form of payment provided in Section 7(b)(i) of the Plan, and
the Participant shall have none of the rights of a stockholder with respect to
any shares subject to this option until such deposit shall have occurred. A cash
form of payment under Section 7(b)(i) of the Plan includes, without limitation,
cashless exercise whereby the Participant delivers irrevocable instructions to a
Company-approved broker to promptly deliver to the Company an amount equal to
the purchase price for the shares purchased pursuant to the option herein
granted and to satisfy any statutorily required withholding obligations, as
applicable.


6.Non-Transferability. The option herein granted is non-assignable and
non-transferable, other than by will or by the laws of descent and distribution,
and during the Participant’s lifetime shall be exercisable only by the
Participant. Notwithstanding the foregoing, the Compensation Committee may, in
its sole discretion, permit the transfer of the option to the extent such
transfer is allowed under the Plan.


7.Adjustment. The option shall be subject to adjustment to the extent provided
in Section 13 of the Plan.





--------------------------------------------------------------------------------



8.Stockholder Rights. The Participant shall have no rights as a stockholder with
respect to any shares of Stock covered by the option unless and until the
Participant has become the holder of record of the shares of Stock, and no
adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such shares of Stock, except as otherwise
specifically provided for in the Plan.


9.Plan Controls. This Award Agreement is subject to all the terms, conditions
and provisions of the Plan, including, without limitation, the amendment
provisions thereof, and to such rules, regulations and interpretations relating
to the Plan as may be adopted by the Compensation Committee and as may be in
effect from time to time. The Plan is incorporated herein by reference. By
accepting this Award Agreement, the Participant acknowledges having received or
otherwise having been given access to,and read a copy of the Plan and agrees to
comply with it, this Award Agreement and all applicable laws and regulations. If
and to the extent that this Award Agreement conflicts or is inconsistent with
the terms, conditions and provisions of the Plan, the Plan shall control, and
this Award Agreement shall be deemed to be modified accordingly. This Award
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes any prior agreements between the Company
and the Participant with respect to the subject matter hereof.


10.Data Privacy.


(a)Data Collection and Usage. The Company and the Employer collects, processes
and uses certain personal information about the Participant, and persons closely
associated with the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the legitimate purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is the Participant’s consent. Where
required under applicable law, Data may also be disclosed to certain securities
or other regulatory authorities where the Company’s securities are listed or
traded or regulatory filings are made.


(b)Stock Plan Administration Service Providers. The Company transfers Data to
Morgan Stanley Smith Barney LLC, an independent service provider, which is
assisting the Company with the implementation, administration and management of
the Plan. In the future, the Company may select a different service provider and
share Data with such other provider serving in a similar manner. The Participant
may be asked to agree on separate terms and data processing practices with the
service provider, with such agreement being a condition to the ability to
participate in the Plan.


(c)International Data Transfers. The Company and its service providers are based
in the United States. The Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. For example,
the European Commission has issued a limited adequacy finding with respect to
the United States that applies only to the extent companies register for the
EU-U.S. Privacy Shield program, which is open to companies subject to Federal
Trade Commission jurisdiction and in which the Company currently does not
participate with respect to employee data. The Company's legal basis, where
required, for the transfer of Data is the Participant’s consent.


(d)Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax, exchange control, labor and securities laws.


2



--------------------------------------------------------------------------------



(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
salary from or employment and career with the Company will not be affected; the
only consequence of refusing or withdrawing the Participant’s consent is that
the Company would not be able to grant this option or other awards to the
Participant or administer or maintain such awards.


(f)Declaration of Consent. By accepting the options and indicating consent via
the Company’s online acceptance procedure, the Participant is declaring that he
or she agrees with the data processing practices described herein and consents
to the collection, processing and use of Data by the Company and the transfer of
Data to the recipients mentioned above, including recipients located in
countries which do not adduce an adequate level of protection from a European
(or other non-U.S.) data protection law perspective, for the purposes described
above.


(g)Alternative Basis for Data Processing and Transfer. The Participant
understands that the Company may rely on a different legal basis for the
processing or transfer of Data in the future and/or request that the Participant
provide another data privacy consent form. If applicable and upon request of the
Company, the Participant agrees to provide an executed acknowledgement or data
privacy consent form to the Company (or any other acknowledgements, agreements
or consents that may be required by the Company) that the Company may deem
necessary to obtain under the data privacy laws in the Participant’s country,
either now or in the future. The Participant understands that he or she will not
be able to participate in the Plan if he or she fails to execute any such
acknowledgement, agreement or consent requested by the Company.


11.Uncertificated Book Entry. Notwithstanding anything else herein, to the
extent permitted under applicable federal, state or local law, the Company may
issue the shares of Stock pursuant to this option in the form of uncertificated
shares. Such uncertificated shares of Stock shall be credited to a book entry
account maintained by the Company (or its designee) on behalf of the
Participant.


12.Section 409A. Although the Company does not guarantee to the Participant any
particular tax treatment relating to the option, the option provided hereunder
is intended to be exempt from the applicable requirements of Section 409A of the
Code and shall be limited, construed and interpreted in accordance with such
intent. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalties that may be imposed on the Participant by Section
409A of the Code or any damages for failing to comply with Section 409A of the
Code.


13.Governing Law; Amendment; Venue. It is understood and agreed that this option
has been granted pursuant to the Plan, which shall be governed by, and construed
in accordance with, the laws of the State of Delaware. The Compensation
Committee may amend, suspend or terminate this Award Agreement subject to and in
accordance with the terms of the Plan. For purposes of litigating any dispute
concerning the grant of the option or the Award Agreement, the Participant and
the Company agree and consent to the exclusive jurisdiction of the State of New
York, and agree that such litigation shall be conducted exclusively in the
courts of Nassau County, New York or the federal courts for the United States
for the Eastern District of New York, where this grant is made and/or to be
performed.


14.Severability. Whenever feasible, each provision of this Award Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Award Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Award Agreement.


15.Successors and Assigns. Except as otherwise provided herein, this Award
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns and heirs and legal representatives of the parties hereto
whether so expressed or not.


3



--------------------------------------------------------------------------------



16.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the option
and on any shares of Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.


17.Compliance with Laws and Regulations. Notwithstanding any other provisions of
the Plan or this Award Agreement, unless there is an available exemption from
any registration, qualification or other legal requirement applicable to the
shares of Stock, the Participant understands that the Company will not be
obligated to issue any shares of Stock pursuant to the exercise of the option if
the issuance of such shares of Stock shall constitute a violation by the
Participant or the Company of any provision of law or regulation of any
governmental authority. Further, the Company may amend, suspend or terminate the
Plan and the Stock Option Grant Award Agreement subject to and in accordance
with the terms of the Plan, including but not limited to, the unilateral
authority to amend the Plan and the Stock Option Grant Award Agreement without
the Participant's consent to the extent necessary to comply with securities or
other laws applicable to the option or the issuance of shares of Stock. Any
determination by the Company in this regard shall be final, binding and
conclusive.


18.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


19.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the broker’s country, or the country in
which the shares of Stock are listed, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to directly or indirectly, accept, acquire, sell, or attempt to sell or
otherwise dispose of shares of Stock, rights to shares of Stock (e.g., options),
or rights linked to the value of shares of Stock during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws and/or regulations in the applicable jurisdictions or the
Participant’s country). Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders the Participant places before possessing
the insider information to any third party, including fellow employees (other
than on a “need to know” basis) and (ii) “tipping” third parties or causing them
to otherwise buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Participant is advised to speak to his or her personal
advisor on this matter.


20.Waivers. The Participant acknowledges that a waiver by the Company of breach
of any provision of the Stock Option Grant Award Agreement shall not operate or
be construed as a waiver of any other provision of the Stock Option Grant Award
Agreement, or of any subsequent breach by the Participant or any other
Participant.


21.Acceptance of Award. The Participant shall indicate his or her acceptance of
the option in writing below.      By: _______________________________________
              Adam D. Amsterdam
              Corporate Vice President/General Counsel
Accepted By:


___________________________________________
[NAME OF DIRECTOR]


Date: ______________________________________
4

